[Cite as State v. Wooten, 2015-Ohio-3646.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                    ASHTABULA COUNTY, OHIO


STATE OF OHIO,                                   :         MEMORANDUM OPINION

               Plaintiff-Appellee,               :
                                                           CASE NO. 2015-A-0038
   - vs -                                        :

FLOYD WOOTEN,                                    :

               Defendant-Appellant.              :


Criminal Appeal from the Ashtabula County Court of Common Pleas, Case No. 2011
CR 297

Judgment: Appeal dismissed.


Nicholas A. Iarocci, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
Prosecutor, Ashtabula County Courthouse, 25 West Jefferson Street, Jefferson, OH
44047-1092 (For Plaintiff-Appellee).

Floyd Wooten, pro se, PID: A624-882, Lake Erie Correctional Institution, P.O. Box
8000, Conneaut, OH 44030 (Defendant-Appellant).


THOMAS R. WRIGHT, J.

        {¶1}     This matter is before this court on appellant’s pro se notice of appeal filed

July 29, 2015. On the notice, appellant indicates that he is appealing a July 2, 2015

“Sentencing Journal.” However, attached to his notice is the trial court’s July 2, 2013

“Judgment Entry of Re-Sentence.” The trial court docket confirms that the date of the

sentencing order is July 2, 2013, and that there were no other sentencing orders issued

after that date.
       {¶2}    We note that an appeal from the July 2, 2013 sentencing order would be

untimely pursuant to App.R. 4(A). However, in addition to being filed out of the 30-day

time frame, this is a duplicate appeal of appellant’s previous appeal, State v. Wooten,

11th Dist. Ashtabula App. No. 2013-A-0044, 2014-Ohio-725, which was affirmed by this

court on March 3, 2014.

       {¶3}    Therefore, the appeal is hereby dismissed sua sponte, as being

duplicative.

       {¶4}    Appeal dismissed.




TIMOTHY P. CANNON, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                           2